DETAILED ACTION
This action responds to Application number 16/942380, filed 07/29/2020, and to the preliminary amendment dated 09/29/2020.
At this point, claim 1 has been amended.  New claims 2-20 have been added.  Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claim 20: Language “a plurality of data port means” (e.g. line 6).  The corresponding structures are the data ports 303 and 304.  Language “a respective memory means” (e.g. line 8).  The corresponding structure is the memory core 420.  Language “a respective interface means” (e.g. line 9).  The corresponding structure is data interface 440.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Carlos Ocampo on 02/25/2022 via telephone, confirmed via email (see attached).
With respect to claims as filed on 09/25/2020, please amend claims 13-20, as follows:

LISTING OF CLAIMS

A memory module comprising:
a memory rank including a plurality of memory components, wherein the plurality of memory components includes a first memory component and a second memory component each comprising:
a plurality of memory component data ports that are shared between the first memory component and the second memory component;
a respective memory core to store data; and
a respective data interface to transfer data between the respective memory core and the plurality of memory component data ports, the respective data interface supporting a first data width mode in which the respective data interface transfers data at a first bit width and a first burst length via a first set of the plurality of memory component data ports, the respective data interface supporting a second data width mode in which the respective data interface transfers data at a second bit width and second burst length via a second set of the plurality of memory component data ports,
a plurality of memory module data pins to transfer the data between the plurality of memory component data ports for all of the plurality of memory components of the memory rank and a memory controller.

14. (Cancelled) 
15. (Currently Amended) The memory module of claim 13, wherein the second set of the plurality of memory component data ports has less memory component data ports than the first set of the plurality of memory component data ports.
16. (Currently Amended) The memory module of claim 13, wherein the first bit width is greater than the second bit width and the first burst length is shorter than the second burst length.
module of claim 16, wherein the second bit width is four bits and the second burst length is sixteen, and the first bit width is eight bits and the first burst length is eight.
18. (Currently Amended) The memory module of claim 13, wherein the first set of the plurality of memory component data ports include first memory component data ports and second memory component data ports, and in the first data width mode the respective data interface transfers the data via the first memory component data ports and the second memory component data ports, and in the second data width mode the respective data interface transfers the data via the second set of the plurality of memory component data ports that includes the first memory component data ports but not the second memory component data ports.
19. (Currently Amended) The memory module of claim 13, wherein:
in a memory read operation of the first data width mode, the respective data interface is to transmit a first timing reference signal associated with a first portion of the first bit width, and is to transmit a second timing reference signal associated with a second portion of the first bit width; and
in a memory read operation of the second data width mode, the respective data interface is to transmit a timing reference signal associated with all bits of the second bit width.
20. (Currently Amended) A memory module comprising:
a memory rank including a plurality of memory components, wherein the plurality of memory components includes a first memory component and a second memory component each comprising:
a plurality of data port means that are shared between the first memory component and the second memory component;
a respective memory means to store data; and
[[an]] a respective interface means to transfer data between the respective memory means and the plurality of data port means, the respective respective interface means transfers data at a first bit width and a first burst length via a first set of the plurality of data port means, the respective interface means supporting a second data width mode in which the respective interface means transfers data at a second bit width and second burst length via a second set of the plurality of data port means;
a plurality of data pin means to transfer the data between the plurality of data port means for all of the plurality of memory components of the memory rank and a memory controller.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-13 and 15-20 are considered as allowable subject matter.

Re claims 1, 13, and 20, Shaeffer discloses a memory module with a plurality of memory ranks, wherein the memory module can operate in a full width mode and a half-width mode.  Srinivasan discloses specific bit widths/burst lengths.  Li discloses a memory with pluralities of ranks, banks, and chips.  However, Shaeffer, Srinivasan, and Li do not disclose the particular limitation of each memory component of the respective plurality of memory components comprising: a plurality of memory component data ports; a memory core to store data; and for each one of the respective plurality of memory components: a respective data interface to transfer data between the respective memory core and the respective plurality of memory component data ports, the respective data interface supporting a first data width mode in which the respective data interface transfers data at a first bit width and a first burst length via a first set of the respective plurality of memory component data ports, the respective data interface supporting a second data width mode in which the respective data interface transfers data at a second bit width and second burst length via a second set of the respective plurality of memory component data ports; a plurality of memory module data pins to 
Dependent claims 2-12 and 15-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132